Citation Nr: 1635419	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for asbestosis, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for polyarthralgia, currently rated 20 percent disabling. 

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to TDIU has been raised by the Veteran's contentions.  The Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

The issues of a higher rating for polyarthralgia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA examination in October 2007 indicated a post-bronchodilator Forced Vital Capacity (FVC) of 77 of predicted.

2.  VA examination in May 2013 indicated a post-bronchodilator FVC of 67 but a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 98 percent of predicted was also reported, which the examiner found more reliable.

3.  VA examination on August 27, 2015 indicates a post-bronchodilator FVC of 66 percent of predicted.



CONCLUSION OF LAW

1.  Prior to May 17, 2013, the criteria for a rating higher than 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2015). 

2.  Since May 17, 2013, the criteria for a 30 percent rating for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Based on inservice treatment, a March 1994 decision granted service connection for asbestosis and assigned an initial 10 percent rating.  The Veteran contends that a higher rating is warranted. 

When rating a service-connected disability, the entire history must be considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's asbestosis was rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6833.  Diagnostic Codes 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides the following:
A rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value. 
A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted. 

A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 
A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required.  38 C.F.R. § 4.97, Diagnostic Code 6833 (bullet points added). 

Pulmonary function tests (PFTs) are required to evaluate asbestosis except when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, alternative criteria should be used. 38 C.F.R. § 4.96 (d)(1)(i).  PFTs are also not used when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  38 C.F.R. § 4.96 (d)(1)(ii).  PFTs are also not used when there have been one or more episodes of acute respiratory failure or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1)(iii)-(iv). 

If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

Finally, when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6). 

There are several pulmonary function studies of record. 

In October 2007, the Veteran underwent a VA respiratory disease examination.  The examiner reported the Veteran's medical history.  He noted that the Veteran was receiving only private care for his disability.  The Veteran reported dyspnea on exertion.  It took more time to mow his lawn and he needed to rest afterwards.  In regard to the Veteran's hobbies, he was unable dive to the depths as he once was able to accomplish or climb hills without rest.  He did not use any respiratory medications.  He was recently laid off of work and was seeking employment that did not require exertion.  He denied incapacitation or home oxygen use.  He reported coughing after exercise.  

The examiner downloaded some of the Veteran's private medical records.  An October 5, 2007, clinical note indicated that CT study revealed bilateral pleural plaques in the left and right lungs, with the left greater than the right, involving lung bases and upper lung fields.  There were no parenchymal masses identified.  There was some bronchiectasis.  There were no effusions and the findings were consistent with prior asbestos exposure.  There were abnormal densities on the pleural surfaces of the left third, fourth and fifth ribs correlate with calcified pleural plaques.  On examination, the chest was normal.  There was regular rate and rhythm with no heaves, lefts, or thrills.  His breath sounds were clear to auscultation.  

In reporting the diagnostic observations after PFT testing, the examiner noted there was decreased maximal expiratory gas flow at mid and low lung volumes.  The forced expiratory volume in one second was normal.  The forced vital capacity was mildly decreased.  The FEVI/FVC ratio was normal.  The total lung capacity was mildly decreased.  The vital capacity was normal.  The residual volume was normal.  The diffusing capacity was increased.  The examiner indicated there was no evidence of an obstructive ventilatory defect.  There was a mild restrictive ventilatory defect.  

Pulmonary function tests revealed a post-bronchodilator FVC of 79 percent predicted.  No DLCO (SB) scores were provided.  The FVC score of 79 percent corresponds to a 10 percent rating and does not support the claim for an increased rating.

VA pulmonary function testing was conducted in May 2013.  There was decreased maximal expiratory gas flow at all lung volumes.  The forced expiratory volume in one second was mildly decreased.  The forced vital capacity was moderately decreased.  There was a parallel reduction in FEV1 and FVC, and the FEV1/FVC ratio was normal.  The total lung capacity was normal.  The diffusing capacity was normal.  There was significant reversal of airway obstruction after inhaling albuterol.  

In interpreting the diagnostic testing, the examiner noted that there was a mild obstructive ventilatory defect.  The patient's BMI was 38.  The examiner indicated that symptoms caused by airway obstruction may be increased in patients with his BMI because they breathe at low lung volumes.  There was no evidence of a restrictive ventilatory defect.  The examiner recommended vigorous bronchodilator therapy.  

Importantly, the post-bronchodilator FVC was 67 percent of predicted.  That FVC value corresponds to a 30 percent rating for asbestosis.  However, the RO requested that the Veteran reconcile the differences in the 2007 and 2013 diagnostic results.  In a September 2013 addendum, the examiner indicated that the Veteran had a DLCO of 98 percent, which most accurately represented the Veteran's level of disability.  The examiner indicated that the FVC is not an accurate measurement of the Veteran's level of disability due to low volumes aggravated and decreased in patients of his weight.   

A VA examination was conducted on August 27, 2015.  Pulmonary function testing was conducted and the examiner indicated that there was no need for a DLCO study as the Veteran had been diagnosed with asbestosis and he was currently asymptomatic.  

As the examiner did not conduct a DLCO study, the Board will evaluate the disability based on the FVC value.  See, 38 C.F.R. § 4.96 (d)(2)(3).  The reported post-bronchodilator FVC was 66 percent of predicted.  That FVC value corresponds to a 30 percent rating for asbestosis. 

Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  A 30 percent rating is granted for asbestosis, and no higher (there is no evidence of FVC values of 50-to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation), effective May 17, 2013, which is the earliest it can be factually ascertained that it increased (via appropriate testing).  The Board finds that the above evidence is in relative equipoise as to the degree of disability starting on that date.  Therefore, reasonable doubt is applied in the Veteran's favor.  Any earlier than May 17, 2013, would be mere speculation, such that it is not factually ascertainable.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the Veteran's asbestosis been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis on the basis of a single disability.  See 38 C.F.R. § 3.321.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture resulting from the Veteran's service-connected asbestosis, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The discussion above reflects that the symptoms and effects of the Veteran's asbestosis are contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's asbestosis take account of both the individual symptoms and the overall impairment caused by his asbestosis residuals, mainly decreased FVC.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 30 percent disability rating.  

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of impairment (as measured by the rating criteria outlined above) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the current evidence of record.  The Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further, but it may be raised by additional development on remand or by the Veteran on remand.  


ORDER

Effective May 17, 2013, an evaluation of 30 percent for asbestosis granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board remanded the case in June 2015, to obtain both VA examination and opinion regarding the severity of the Veteran's polyarthralgia.  Among the many questions that were asked, the examiner was specifically requested to assess the current severity of the Veteran's polyarthralgia.  However, the examiner failed to clearly identify the Veteran's symptoms in terms of criteria listed under Diagnostic Code 5002; specifically, concerning the frequency and severity of exacerbation, whether there are symptom combinations productive of definite impairment of health, weight loss and anemia productive of a severe impairment to his health, or constitutional manifestations, associated with active joint involvement that are totally incapacitating.  While the examiner indicated that the Veteran's pain is related to his non-service connected degenerative arthritis, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Therefore, additional information is needed.  

As indicated above, there is evidence that the Veteran's service-connected disabilities have significantly impacted his employability.  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claims for higher ratings.  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

The Board also notes that the Court has held in a memorandum decision that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  See Daubenberger v. Shinseki, No. 11-2096, 2012 WL 5377736 (Hagel, J., mem. dec., Nov. 2, 2012).  No additional development regarding the Veteran's asbestosis issue is being ordered.  Thus, the Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing TDIU claims.

2.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for polyarthralgia (to include VA treatment at the Eureka and San Francisco VA facilities since August 2015).  Make arrangements to obtain all records that he adequately identifies.

3.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of his polyarthralgia.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  In addition, the examiner must offer comments concerning the frequency and severity of any exacerbations, whether there are symptom combinations productive of definite impairment of health, weight loss and anemia productive of a severe impairment to his health, or constitutional manifestations, associated with active joint involvement that are totally incapacitating.  

4.  Obtain an opinion by a vocational specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the VBMS e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities, as a whole.  The examiner should opine as to the impact of the service-connected disabilities, to include in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation, without regard to his age or non-service-connected disability.

A complete rationale for all opinions should be provided.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


